Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Ogiso (US PG Pub No. 2010/0063659) teaches A controller configured to control a hybrid vehicle, the hybrid vehicle having a battery that is charged with power generated by a motor-generator using output of an internal combustion engine, the controller comprising: 
an engine controlling section configured to control the internal combustion engine; and 
a motor-generator controlling section configured to control the motor-generator, wherein 
the controller is configured to use the engine controlling section and the motor- generator controlling section to 
execute an intermittent stop control of automatically stopping and restarting operation of the internal combustion engine, 
execute a temperature increase control of increasing the output of the internal combustion engine to increase an amount of generated heat and increasing an amount of power generated by the motor-generator, thereby increasing a temperature of a filter provided in an exhaust passage of the internal combustion engine to a temperature at which particulate matter can be burned, 
execute an intermittent stop prohibition control of prohibiting stop of the operation of the internal combustion engine from when the temperature increase control is started to when the temperature increase control is completed, and 
however the prior art of record fails to show or adequately teach
execute a motoring control of driving an output shaft of the internal combustion engine using the motor-generator on condition that the temperature of the filter is the temperature at which the particulate matter can be burned, thereby forcibly rotating the internal combustion engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747